        Case 3:19-cv-00704-JWD-SDJ          Document 19      07/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

NANNETTE WILLIAMS
                                                         CIVIL ACTION
VERSUS
                                                         NO. 19-704-JWD-SDJ
GURDEEP SINGH, et al.
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated June 4, 2020, to which no objection was filed;

       IT IS ORDERED that Plaintiff’s Motion to Remand (R. Doc. 5) is GRANTED, and

this action is REMANDED to the Eighteenth Judicial District Court, West Baton Rouge

Parish, Louisiana.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on July 2, 2020.


                                            S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
